DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive. In regards to applicant’s argument that Riedel does not disclose a multipage fax file similar to the claims. In particular, that each page is a separate page image file. This was not relied on in terms of the teachings of Riedel. All that Riedel is used for is to show that a page event notification can be generated for each page. It is noted that the claims do not clearly define what a page event notification is. The examiner has interpreted this to mean an indication that each page can be read and/or written. Riedel describes in paragraph 32 that each page is written to the page file as it is received. So therefore, there is a notification that a page has been received in order to know to write the page to the file. It appears the Riedel is stating that the pages are written to a page file. A page file is just a file for one page. Upon completion of all of the pages, then a multipage image is created. The multipage image is separate from the page files. The page files are accessible individually in order to create a multipage image file. As stated, Riedel is not clear on this feature. Therefore, the reference of Kodimer is used to help clarify this feature. Kodimer goes into detail in paragraph 26 on how a multiple pages of a file that is read can be stored as separate page files. By reading each page, each page is then stored as a page image file. This would .
In regards to applicant’s argument that Kodimer teaches a different technology from the claimed language and therefore cannot be used to reject the claims, the examiner respectfully disagrees. It is noted that it is not required for art to be of the same technology in order to be combined with other art to make an obvious rejection. As has been established through KSR International Co. v. Teleflex Inc, different technologies that are similar can be combined together. In this case, a known technique of scanning, which is similar to reading of facsimile images, is used to improve the reading of facsimile images of Riedel. This is a reasonable combination and would yield the reading of Riedel’s images to allow for generating separate page image files.
In regards to applicant’s argument that Tonegawa does not teach the limitations of the claims, the examiner respectfully disagrees. The arguments appear to be based on the difference between fax transmission and fax reception. Applicant contended that these are different processes. Although they are viewed from a different device, the receiver vs. the transmitter, the process would be the same. If one can receive data, then it is assumed that a device had to send the data in a manner to receive it. Although Tonegawa describes transmission in paragraphs 127-130, the claim language that is being relied on for similarity purposes does not matter if it is reception or transmission. All that is required is the conversion step. Tonegawa clearly states converting each page separately as it is received, paragraphs 127-130. Therefore, Tonegawa does teach the limitations of the claims.
In regards to applicant’s argument that Uchida is related to scanning and not faxing, the examiner notes that this is a similar argument as Kodimer. For sake of brevity, the examiner will not repeat why scanning references can be used. Therefore, the combination of  Riedel in view of Kodimer further in view of Tonegawa further in view of Uchida does teach all of the limitations of the claims.

Allowable Subject Matter
Claims 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 7 identifies the uniquely distinct feature inter alia .
Dependent claims 8-10 are also allowed due to their dependency on the allowed base claim.
Claims 3-6 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2014/0204411) in view of Kodimer (US 2019/0098170) further in view of Tonegawa (US 2013/0229694) further in view of Uchida (US 2011/0228351).

Regarding Claim 1, Riedel teaches a method for delivering a fax to a fax recipient (Paragraph 2), comprising:
receiving multiple fax pages of a multipage fax file transmitted to a fax server (Paragraph 25, wherein there is a fax server);

generating a page event notification for each fax page received of the multipage fax file at the fax server (Paragraph 32, wherein each page is received separately);
converting each page of the multipage fax file into a corresponding page file that is accessible apart from the fax in the multipage fax file responsive to the page event notification (Paragraph 32, wherein each page is converted to a page file. A page file is accessible separately).
Riedel does not teach accessing each page of the multipage fax file responsive to the page event notification;
generating a corresponding page file for each page of the multipage fax file that is accessible apart from the multipage fax file responsive to the page event notification;
storing the generated page file for each page of the multipage fax file;
generating a page complete notification upon completion of conversion of each page of the multipage fax file into the page file; and
enabling access to the page file associated with the multipage fax file by a fax recipient responsive to receipt of the page complete notification associated with the page file, wherein access to the page file is enabled while subsequent pages of the multipage fax are being received and converted to the associated fax file.
Kodimer does teach accessing each page of the multipage fax file responsive to the page event notification (Paragraph 26, wherein each page can be accessed separately);
generating a corresponding page file for each page of the multipage fax file that is accessible apart from the multipage fax file responsive to the page event notification 
storing the generated page file for each page of the multipage fax file (Paragraph 24, wherein everything is stored in memory).
Riedel contains a “base” process of accessing a multipage fax job through a server which the claimed invention can be seen as an “improvement” in that each page of the fax job can be accessed separately.
Kodimer contains the known technique of accessing ach of the pages of the multipage fax file separately by having each page be a separate page file that is accessible to the “base” process.
Kodimer’s known technique of having each page be a separate file would have been recognized by one skill in the art as applicable to the “base” process of Riedel and the results would have been predictable and resulted in the multipage fax file being accessible on a page by page basis through the fax server which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Riedel in view of Kodimer does not teach generating a page complete notification upon completion of conversion of each page of the multipage fax file into the page file; and
enabling access to the page file associated with the multipage fax file by a fax recipient responsive to receipt of the page complete notification associated with the 
Tonegawa does teach generating a page complete notification upon completion of conversion of each page of the multipage fax file (Paragraph 128, wherein a conversion of a file can take place. Upon the completion of each page conversion, a notification is sent.),
enabling access to the page file associated with the multipage fax file by a recipient responsive to receipt of the page complete notification associated with the page file, wherein access to the page file is enabled while subsequent pages of the multipage fax are being received and converted to the associated fax file (Paragraphs 127-130, wherein each page is converted, and then is eligible to be sent upon notification of the completion of conversion. This makes it accessible).
Riedel and Tonegawa are combinable because they both deal with generating page files for individual pages of a multipage job.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Riedel in view of Kodimer with the teachings of Tonegawa for the purpose of ensuring properly formatted data for transmission (Tonegawa: Paragraph 7).
Riedel in view of Kodimer in view of Tonegawa does not explicitly teach generating a page complete notification upon completion of conversion of each page of the multipage fax file into the page file; and
enabling access to the page file associated with the multipage fax file by a fax recipient responsive to receipt of the page complete notification associated with the 
Uchida does teach a corresponding page file that is accessible apart from the fax in the multipage fax file responsive to the page event notification (Paragraph 22, wherein each page is accessible separately as well as with the whole job),
generating a page complete notification upon completion of conversion of each page of the multipage fax file into the page file (Paragraph 22, wherein a preview image is generated for each page as each page is processed); and
enabling access to the page file associated with the multipage fax file by a fax recipient responsive to receipt of the page complete notification associated with the page file, wherein access to the page file is enabled while subsequent pages of the multipage fax are being received and converted to the associated fax file (Paragraph 22, wherein each page can be edited and therefore accessed regardless of if the whole document has been processed).
Riedel teaches a page of a multipage fax job being a page file.
Uchida teaches transmitting a page file of a multipage document to a receiver upon a completion of the processing of the page file.
Riedel does not teach a completion notification of conversion of each page file sent to the fax recipient to allow the recipient to access the page file.
Riedel contains a “base” process of processing a multipage fax job by a page-by-page basis.

Uchida’s known “improvement” could have been applied in the same way to the “Base” process of Riedel and the results would have been predicable and resulted in the pages of the multipage fax job being accessible by the fax recipient on a page-by-page basis. Furthermore, both Riedel and Uchida use and disclose similar system functionality (a scanner, server, and external device) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, Riedel further teaches wherein the fax controller further controls operation of the fax server to generate a fax complete notification upon completion of the multipage fax transmission (Paragraph 50, wherein a notification can occur in regards to completion of the transmission).

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US 2014/0204411) in view of Kodimer (US 2019/0098170) further in view of .

Regarding Claim 2, Riedel in view of Kodimer in view of Tonegawa further in view of Uchida does not teach wherein the step of generating further comprises: 
extracting page files associated with individual pages of the entire multipage fax transmission from the multipage fax file associated with the entire multipage fax transmission at the first storage location; and
storing the extracted page files associated with individual pages of the multipage fax transmission at the first storage location in a second storage location.
Tanimoto does teach extracting page files associated with individual pages of the entire multipage fax transmission from the multipage fax file associated with the entire multipage fax transmission at the first storage location (Paragraph 65, wherein the user can select certain page files); and
storing the extracted page files associated with individual pages of the multipage fax transmission at the first storage location in a second storage location (Paragraph 65, wherein those selected page files can be stored in the image memory).
Riedel and Tanimoto are combinable because they both deal with generating page files for individual pages of a multipage job.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Riedel in view of Kodimer in view of Tonegawa further in view of Uchida with the teachings of Tanimoto 

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699